Citation Nr: 1453145	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-15 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  .  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a disability manifested by nausea.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for stress and mental problems.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, and anxiety.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a respiratory disability.  

7.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.

8.  Entitlement to a non-service-connected pension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010, July 2012, and January 2014 rating decisions issued by the VA RO in St. Louis, Missouri.

Although the RO declined to reopen the Veteran's claims for nausea and stress and mental problems, the Board must address the question of reopening before, if warranted, proceeding to the merits of these claims.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  By the decision below, the Board is not reopening the claim of service connection for nausea, and is reopening the claim for stress and mental problems, reclassified as an acquired psychiatric disorder.  

(The issues of entitlement to service connection for an acquired psychiatric disorder and fatigue, an initial rating in excess of 10 percent for pseudofolliculitis barbae, and entitlement to pension are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1. In an unappealed March 1994 decision, the RO denied a claim of service connection for nausea.

2.  The evidence submitted since the March 1994 RO decision is cumulative and redundant of the record at the time of the prior final denial, and it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for nausea.

3. In an unappealed July 2003 decision, the RO denied a claim of service connection for stress and mental problems.

4.  The evidence submitted since the July 2003 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

5.  A low back disability, to include as musculoskeletal pain, was not shown in service and the weight of the evidence is against a finding that a low back disability is attributable to military service, to include as a result of environmental hazards in the Southwest Asia theatre of operations.

6.  A respiratory disability was not shown in service and the weight of the evidence is against a finding that any respiratory disability is attributable to military service, to include as a result of environmental hazards in the Southwest Asia theatre of operations.


CONCLUSIONS OF LAW

1.  A March 1994 decision denying a claim of service connection for nausea is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2014).

2.  The evidence received since the March 1994 decision is not new and material, so the claim of service connection for a disability manifested by nausea is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A July 2003 decision denying a claim of service connection for stress and mental problems is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2014).

4.  The additional evidence received since the July 2003 decision is new and material, so the claim of service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for service connection for a low back disability, to include musculoskeletal pain on the basis of the presumptions related to the Persian Gulf War, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

6.  The criteria for service connection for a respiratory disability, to include on the basis of the presumptions related to the Persian Gulf War, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Here, the Veteran was sent letters in September 2010, December 2010, January 2011, and March 2011 that addressed all notice elements.  The letters provided information as to what evidence was required to reopen and substantiate his claims and of the division of responsibilities between VA and a claimant in developing the claims.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist in the development of the claims decided herein.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.  

The Veteran was afforded a general VA examination in December 2011 and mental health examination in January 2012.  There is no argument or indication that the examinations are inadequate.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence.  

II.  Analysis

A. Claims to reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, new and material evidence has not been received for the Veteran's nausea claim.  The 1994 rating decision denied the Veteran's claim because there was no evidence of complaints or treatment of nausea in service, and because nausea is a symptom, and not an actual disability.  The Veteran has provided no evidence of a chronic disability manifested by nausea, and the December 2011 VA examination was silent on this matter as well.  While the Veteran's representative stated that the Veteran has enteritis, no evidence of such a diagnosis has been provided.  The Veteran has also provided no evidence of an in-service incident.  Therefore, none of the objective evidence received since the last final rating decision includes evidence demonstrating an in-service injury, or a current disability manifested by nausea.  The evidence, by itself or when considered in conjunction with the evidence previously of record, amounts to a reiteration of contentions made and considered previously.  The evidence is not new and material.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim for service connection for nausea.

However, new and material evidence has been received for the Veteran's mental health claim.  A July 2003 rating decision denied the claim because there was no evidence of a disability resulting in stress and mental problems.  However, the Veteran was diagnosed with depressive disorder, Not Otherwise Specified (NOS), at his December 2011 VA examination.  This is new evidence that is also material, inasmuch as it indicates that the Veteran has a current disability.  Therefore, the December 2011 VA examination that diagnosed the Veteran with a depressive disorder NOS is new and material.  This claim is reopened.

B.  Service Connection-Low Back and Respiratory

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  [The Veteran's DD Form 214 documents service in the Southwest Asia theater of operations that qualifies his status as a "Persian Gulf Veteran" for the purposes of these presumptions.]

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

Objective indications of 'chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

To warrant compensation due to an undiagnosed illness pursuant to 38 U.S.C.A. § 1117(a)(2), the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently clarified that what is required is "only that the veteran has been evaluated and no diagnosis could be made concerning the cause of the qualifying chronic disability," and not that the veteran be "'diagnosed' with an 'undiagnosed illness' after all possible medical conditions have been ruled out."  Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014).

Here, the Veteran has provided no evidence of low back or respiratory disabilities.  There is also no evidence of objective signs or symptoms for undiagnosed musculoskeletal pain or respiratory issues.  The examiner also found no diagnosed illnesses for which an etiology could not be established.  

With regards to the Veteran's back, the examination found that the Veteran does not have, and has not previously had, a low back disability.  He had normal range of motion, was able to perform repetitive testing, and did not have limitation of motion following repetitive testing.  There was normal muscle strength, reflexes, and sensation.  Straight leg testing was negative; there was no radiculopathy, or radicular pain, and no neurologic abnormalities.  The Board notes the Veteran's lay statements that his back hurts after prolonged bending and that back pain interrupts any heavy lifting and repetitive bending.  The Veteran is competent to report these symptoms.  Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  However, the Board gives greater weight to the conclusions of the examiner, who did not find a disability.   The Board also notes the examiner's finding of localized tenderness to palpitation and bilateral para-lumbar muscle spasms.  However, the examiner stated that they did not result in any disability.  

The Board notes that the Veteran testified at his hearing that he received treatment for his back in 2001 at Christian Northwest Hospital.  However, it is not necessary to request any outstanding records, as such records are from years before the Veteran filed his claim, and are outside the period on appeal.

The Veteran's respiratory examination was also negative for a disability or any objective indications of a respiratory undiagnosed illness.  He did not require the use of corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  There was no impact of his ability to work.  It was stated that his pulmonary function test results were of very limited value due to a variable effort on the part of the Veteran.  He did not have a diagnosed chronic respiratory disability.  The Veteran did not appear for his chest x-ray.


ORDER

As new and material evidence has been received, a previously denied claim of service connection for an acquired psychiatric disorder is reopened; to this limited extent, the appeal of this issue is granted.

As new and material evidence has not been received, a previously denied claim of service connection for disability manifested by nausea is not reopened; the appeal of this issue is denied.

Service connection for a low back disability is denied.

Service connection for a respiratory disability is denied.


REMAND

The Board finds that remand is necessary for the Veteran's remaining claims.

In the Veteran's June 2012 VA Form 9, he stated that he receives mental health care service from the VA Medical Center (VAMC) in Saint Louis, Missouri.  Inasmuch as it is unclear whether all outstanding records have been obtained, remand is necessary.

Remand is also required for the Veteran's fatigue claim.  At the Veteran's hearing before the Board, he stated that he has received treatment for his fatigue from Dr. M. at Jefferson Barracks.  These records are not associated with his claims file, and must be obtained.  

Finally, at the Veteran's Board hearing, he testified that his pseudofolliculitis barbae has worsened.  Accordingly, a new examination is warranted to determine its current severity.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  (Because the rating for a disability may affect the analysis of a claim for pension, the question of entitlement to a non-service-connected pension is deferred.)

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations, request any outstanding records pertinent to the Veteran's claims of service connection for psychiatric disability and fatigue, to specifically include records from Dr. M at Jefferson Barracks, and mental health records from the St. Louis VAMC.

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given notice and allowed an opportunity to provide such records.  

2.  Schedule a VA skin examination to determine the current severity for the Veteran's pseudofolliculitis barbae.  The examination should include all necessary diagnostic testing and/or evaluation.

3.  Thereafter, undertake any additional development deemed warranted.  The claims remaining on appeal should be re-adjudicated, and if a benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


